Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of May 28, 2021.  The rejections are stated below.  Claims 1, 3, 5-6, 8-10, 12, 14, 16-17, 19, 22-23, 25, 29, 34-35, 37-38, and 49-51 are pending and have been examined.

Claim Objections
2.	Claim 34 is objected to for being depended on cancelled claim 32.  Claim 49 is objected to for not having a period at the end of sentence.  Each patent claim should conclude with a period.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1, 3, 5-6, 8-10, 12, 14, 16-17, 19, 22-23, 25, 29, 34-35, 37-38, and 49-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of information management system for managing asset-related, liabilities-related (Page 1) without significantly more. 

5.	In the instant case, claim 1 is directed to an apparatus.

Claim 1 recites … … … for managing asset-related, liabilities-related, income-related and expenses-related information associated with a plurality of users, the … comprising:
a … arranged to store data representative of the asset-related, liabilities- related, income-related and/or expenses-related information, the data stored in a plurality of … …, at least some of the … … related to at least one other … … and the … …including at least one primary … … associated with the respective asset-related, liabilities-related, income-related and/or expenses-related information;
a … … … arranged to … with the …, the … … … arranged to automatically identify asset-related, liabilities- related, income-related and/or expenses-related information in input data and to store the identified asset-related, liabilities-related, income-related and/or expenses-related information in at least one defined asset-related, liabilities-related, income-related and/or expenses-related primary … … such that defined asset-related, liabilities-related, income-related and/or expenses-related data intended to be shared is automatically identified and commonly stored; and
a … … arranged to facilitate access to the data stored in the at least one primary data table by authorized users so as to enable the authorized users to access the 
6.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “information management system, database, data tables, database interface, user interface” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of using rules restricting trading to only the best market price available; receive a plurality of bids and offers from a plurality of trading participants, receive market information indicating that at least two other trading participants are engaged in an active trading session for the trading product a first price that is lower than the bid price, responsive to a determination that the first price is lower than the bid price, communicate an alert message to a bidder, responsive that the first price is lower than the bid price, prevent execution of a trade.  When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of information management system for managing asset-related, liabilities-related [store data, identify, and facilitate access to the data (information management system, database, data tables, database interface, 
7.	Hence, claim 1 is not patent eligible.  Similar arguments can be extended to other independent claim 25 so hence claim 25 is rejected on similar grounds as claim 1.  Dependent claims 3, 5-6, 8-10, 12, 14, 16-17, 19, 22-23, 29, 34-35, 37-38, and 49-51 further define the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 

Claim Rejections – 35 USC §112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1, 3, 5-6, 8-10, 12, 14, 16-17, 19, 22-23, 25, 29, 34-35, 37-38, and 49-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-

Lack of Algorithm
10.	Claim 1 recites “a database arranged to store data representative of the asset-related, liabilities- related, income-related and/or expenses-related information…”. However, the specification does not provide details on what the limitation, comprises  “database arranged to store…” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).  Dependent claims 3, 5-6, 8-10, 12, 14, 16-17, 19, 22-23 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.

11.	Claim 1 recites “a database interface component arranged to interface…”. However, the specification does not provide details on what the limitation, comprises  “database interface component arranged to interface…” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).  Dependent claims 3, 5-6, 8-10, 12, 14, 16-17, 19, 22-23 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.

12.	Claim 1 recites “a user interface arranged to…”. However, the specification does not provide details on what the limitation, comprises  “a user interface arranged to…” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).  Dependent claims 3, 5-6, 8-10, 12, 14, 16-17, 19, 22-23 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.

13.	Claims 3, 5 recites “one API arranged to…”. However, the specification does not provide details on what the limitation, comprises  “one API arranged to…” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).  

14.	Claims 7, 16-17, and 23 each recites “system is arranged to …”. However, the specification does not provide details on what the limitation, comprises  “system is arranged to…” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill 

15.	Claim 22 recites “wherein the user interface includes a web server arranged to…”. However, the specification does not provide details on what the limitation, comprises  “a web server arranged to…” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).

16.	Claim 25 recites “providing a database interface component to interface with the database…”. However, the specification does not provide details on what the limitation, comprises  “providing a database interface component …” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I). Dependent claims 29, 34-35, 37-38, and 49-51 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.

	Claim 25 recites “facilitating access to the data stored in the at least one primary data table by authorized users so as to enable the authorized users to access the stored data …”. However, the specification does not provide details on what the limitation, comprises  “a user interface arranged to…” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).  Dependent claims 29, 34-35, 37-38, and 49-51 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.
18.	Claim 38 recites “controlling access to the database by any or nor more of: an insurance service provider, a mortgage service provider, a stockbroking service provider, a superannuation service provider, a risk assessment service provider, an investment service provider, an accounting service provider and/or a book keeping service provider…”. However, the specification does not provide details on what the limitation, comprises  “controlling access…” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).

Claim Rejections – 35 USC 102

19.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 

form the rejections under this section made in this Office action.

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




20.	Claims 1, 3-9, 11-12, 14-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaffee [US Patent No. 7,165,044 B1].

21.	Regarding claim 1, Chaffee discloses an apparatus and a method for managing asset-related, liabilities-related, income-related and expenses-related information associated with a plurality of users, the system comprising:
a database arranged to store data representative of the asset-related, liabilities- related, income-related and/or expenses-related information, the data stored in a plurality of data tables, at least some of the data tables related to at least one other data table and the data tables including at least one primary data table associated with the respective asset-related, liabilities-related, income-related and/or expenses-related information (Col. 4 lines 29-40 and Col. 5 lines 15-35);
a database interface component arranged to interface with the database, the database interface component arranged to automatically identify asset-related, liabilities- related, income-related and/or expenses-related information in input data and to store the identified asset-related, liabilities-related, income-related and/or expenses-related information in at least one defined asset-related, liabilities-related, income-related and/or expenses-related primary data table such that defined asset-related, liabilities-related, income-related and/or expenses-related data intended to be shared 1s 
a user interface arranged to facilitate access to the data stored in the at least one primary data table by authorized users so as to enable the authorized users to access the stored data (Col. 4 lines 40-50).

22.	Regarding claim 9, Chaffee discloses an information management system as claimed in claim 1, wherein the system is arranged to facilitate reception of information from a user using at least one defined form, and the trigger comprises presence or absence of defined information in a defined data entry field of the defined form (Col. 8 lines 41-50).
23.	Regarding claim 10, Chaffee discloses wherein the system includes at least one pillar table including a primary pillar table storing a record of asset, liability, income and expenses data, and at least one related pillar table defining characteristics of the asset, liability, income and expenses data, and wherein the system is arranged to retrieve stored asset-related data, liabilities- related data, income-related data and/or expenses-related data from the database, and to use the retrieved data to produce a client summary (Figure 8).
24.	Regarding claim 12, Chaffee discloses wherein the client summary includes the total value of client assets, the total value of client liabilities, the total week/month/financial year client income and/or the total week/month/financial year client expenditure (Col. 4 lines 29-40 and Col. 5 lines 15-35)

25.	Regarding claim 14, Chaffee discloses wherein the database includes stored data representative of insurance, financial, mortgage, risk assessment, superannuation, investment, book keeping and/or stockbroking information related to the asset-related, liabilities-related, income-related and/or expenses-related information stored in at least one defined data table that is related to the asset-related, liabilities-related, income-related and/or expenses-related primary data table, and controlled access can be granted to is accessible by an insurance service provider, a mortgage service provider, a stockbroking service provider, a superannuation service provider, a risk assessment service provider, an investment service provider, an accounting service provider and/or a book keeping service provider (Col. 4 lines 29-40 and Col. 5 lines 15-35).

26.	Regarding claim 22, Chaffee discloses wherein the user interface includes a web server arranged to serve web pages to a user to enable the user to interact with the system using a web browser (Col. 4 lines 29-40 and Col. 5 lines 15-35).
27.	Regarding claim 23, Chaffee discloses wherein the system is arranged to retrieve data for storage in the database from at least one remote data source in networked communication with the system (Col. 4 lines 29-40 and Col. 5 lines 15-35).

claim 34, Chaffee discloses comprising building at least one pillar table including a primary pillar table storing a record of asset, liability, income and expenses data, and at least one related pillar table defining characteristics of the asset, liability, income and expenses data (Figure 8).
29.	Regarding claim 35, Chaffee discloses comprising retrieving stored asset-related data, liabilities-related data, income-related data and/or expenses-related data from the database, and using the retrieved data to produce a client summary, wherein the client summary includes the total value of client assets, the total value of client liabilities, the total monthly client income and/or the total monthly client expenditure (Col. 4 lines 29-40 and Col. 5 lines 15-35).
30.	Regarding claim 37, Chaffee discloses wherein the client summary is displayed to a user and the displayed client summary includes selectable asset, liabilities, income and/or expenses links that when selected cause detailed information associated with the asset, liabilities, income and/or expenses to be retrieved from the database and displayed to the user (Figure 2).
31.	Regarding claim 38, Chaffee discloses herein the database includes stored data representative of insurance, financial, mortgage, risk assessment, superannuation, investment, book keeping and/or stockbroking information related to the asset-related, liabilities-related, income-related and/or expenses-related information stored in at least one defined data table that is related to the asset-related, liabilities-related, income-related and/or expenses-related primary data table, and the method further comprises;

analyzing data stored in the database and associated with a client, and automatically producing recommendation indicia for the client based on the analysis, the recommendation indicia indicative of at least one recommended product or service (Col. 4 lines 29-40 and Col. 5 lines 15-35).
32.	Regarding claim 49, Chaffee discloses wherein the client summary is displayed to a user and the displayed client summary includes selectable asset, liabilities, income and/or expenses links that when selected cause detailed information associated with the asset, liabilities, income and/or expenses to be retrieved from the database and displayed to the user (Figure 2, Col 4 lines 48-60).
33.	Regarding claim 50, Chaffee discloses wherein the recommendation indicia comprises a graphical device indicative of the at least one recommended product or service selected by the adviser user for communication to a client user (Figure 2, Col 4 lines 48-60).
34.	Regarding claim 51, Chaffee discloses wherein the at least one section is represented differently according to whether the recommended product or service has been communicated to the client user and accepted by the client user, has been .
Claim Rejections - 35 USC § 103
35.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

36.	Claims 3, 5-6, 8, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chaffee [US Patent No. 7,165,044 B1] in view of Hicks [2015/0127557 A1].

37.	Regarding claim 3, Chaffee doesn’t disclose however Hicks teaches wherein the database interface component comprises a plurality of application programming interfaces (APIs) usable to carry out actions in respect of the data stored in the database, and the database interface component comprises at least one API arranged to carry out any one or more of: addition of data to the database, movement of data from at least one table in the database to at least one other table in the database, copying of data from at least one table in the database to at least one other table in the database (Hicks 0015).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chaffee to include the teachings of 

38.	Regarding claim 5, Chaffee doesn’t disclose however Hicks teaches wherein the database interface component comprises a plurality of application programming interfaces (APIs) usable to carry out actions in respect of the data stored in the database, and the database interface component comprises at least one API arranged to carry out any one or more of: addition of data to the database, movement of data from at least one table in the database to at least one other table in the database, copying of data from at least one table in the database to at least one other table in the database (Hicks 0015).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chaffee to include the teachings of Hicks.  The rationale to combine the teachings would be utilizing real time data to analyze risk and profitability.


39.	Regarding claims 6 and 29, Chaffee doesn’t disclose however Hicks teaches wherein the database interface component comprises a plurality of application programming interfaces (APIs) usable to carry out actions in respect of the data stored in the database, and the database interface component comprises at least one API arranged to carry out any one or more of: addition of data to the database, movement of data from at least one table in the database to at least one other table in the database, copying of data from at least one table in the database to at least one other table in the 


40.	Regarding claim 8, Chaffee doesn’t disclose however Hicks teaches wherein the database interface component comprises a plurality of application programming interfaces (APIs) usable to carry out actions in respect of the data stored in the database, and the database interface component comprises at least one API arranged to carry out any one or more of: addition of data to the database, movement of data from at least one table in the database to at least one other table in the database, copying of data from at least one table in the database to at least one other table in the database (Hicks 0015).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chaffee to include the teachings of Hicks.  The rationale to combine the teachings would be utilizing real time data to analyze risk and profitability.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ERIC T WONG/Primary Examiner, Art Unit 3692